COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037                    TELEPHONE
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX                      (210) 335-2635
IRENE RIOS
BETH WATKINS                                                                       FACSIMILE NO.
LIZA A. RODRIGUEZ                                                                   (210) 335-2762
  JUSTICES


                                         January 7, 2020

        Richard Cantu                                   Patrick Ballantyne
        TDCJ# 02270632                                  Lahood Norton Law Group
        McConnell Unit                                  40 N.E. Loop 410 Suite 525
        3001 South Emily Drive                          San Antonio, TX 78216
        Beeville, TX 78102                              * DELIVERED VIA E-MAIL *

        John William Richmond
        District Attorney
        1105 A Street
        Floresville, TX 78114
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-19-00494-CR
               Trial Court Case Number:     17-11-293-CRW
               Style: Richard A. Cantu, Jr.
                      v.
                      The State of Texas

        Enclosed please find the order which the Honorable Court of Appeals has issued in
 reference to the above styled and numbered cause.

        If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             MICHAEL A. CRUZ,
                                                             Clerk of Court

                                                             ______________________
                                                             Krystal Perez
                                                             Deputy Clerk III
                                                             Fourth Court of Appeals
                                                             210-335-3854


        cc: Barbara Paulissen (DELIVERED VIA E-MAIL)
                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 7, 2020

                                     No. 04-19-00494-CR

                                   Richard A. CANTU, Jr.,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 17-11-293-CRW
                           Honorable Sid L. Harle, Judge Presiding


                                       ORDER
        After we granted Appellant’s first and second motions for extension of time to file the
brief, Appellant’s brief was due on December 30, 2019. See TEX. R. APP. P. 38.6(a). After the
extended due date, Appellant filed a third motion for a three-day extension of time to file the
brief and the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is deemed timely filed.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court